DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 6/1/2021.  Claims 1-4, 7-19 and 22-35 are pending.  Claims 5-6 and 20-21 have been canceled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 13-16, 28-30 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronen, USPAT No. 7,171,543, Venkatraman, PGPUB No. 2004/0059887 (cited on 892 filed on 11/6/2020) and further in view of Klein, USPAT No.: 6,006,310 (cited on 892 filed on 7/23/19).

	In regards to claim 1, Ronen teaches “A method, comprising: 2with a new device executing an application on a new central processing unit (CPU), 3determining whether the application is for a legacy device having a legacy CPU” (Column 5, lines 1-67 to Column 6, lines 1-6 and Column 2, lines 1-19:  wherein a device including a 64-bit operating system includes a 64-bit processor which can execute a 32-bit application.  Wherein the processor can determine if the application is a 32-bit application for a 32-bit processor on a 32-bit operating system device (See Fig. 2 disclosure for determining the size is a 32-bit application)) “and 4when the new device determines that the application is for the legacy device, executing the 5application on the new CPU with selected available resources of the new device restricted to 6match a processing behavior of the legacy CPU”  (Column 2, lines 8-25 and Column 5, lines 13-42:  wherein when it is determined the application is for a 32-bit processor, the a 32-bit application is executed on a 64-bit processor by confining the address space to a 32-bit address space (See Fig. 2 disclosure for determining the size is a 32-bit application)) “wherein hardware of the new device is 7configured by software of the new CPU to restrict the selected available resources by 8reducing a usable portion of the selected resources” (Column 2, lines 8-25 and Column 5, lines 13-62:  wherein a 32-bit application is executed on a 64-bit processor by restricting the 64-bit address space to a 32-bit address space (See Fig. 1). Wherein software can be used to configure the hardware of the processor to perform the restriction) “wherein executing the application on 9the new CPU with selected resources of the new CPU restricted includes changing a size of the new CPU to match the legacy CPU.” (Column 2, lines 8-25 and Column 5, lines 13-62:  wherein a 32-bit application is executed on a 64-bit processor by changing the size of the 64-bit address space to a 32-bit address space (See Figs. 1-2))
	Ronen thus far does not explicitly teach, “wherein hardware of the new device is configured by firmware of the new CPU to restrict resources”.  However, Ronen teaches configuring the hardware using software such as a thunk layer or complier software to restrict resources (Column 5, lines 13-59) and firmware is a specific type of software.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the software of Ronen, which configures the hardware of the processor to restrict resources, to be firmware.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (firmware, which is a specific type of software) for another (generic software) which can be used to provide a standardized operating environment, in order to allow more hardware independence in a system; or alternatively be used to act as a processor’s complete operating system. (MPEP 2143, Example B)
	Ronen also does not teach “changing a size and 10an associativity of a micro-op cache, level 1 instruction cache or an instruction translation 11lookaside buffer cache hierarchy of the new CPU to match an associativity for a 12corresponding a micro-op cache, level 1 instruction cache or an instruction translation 13lookaside buffer cache hierarchy of the legacy CPU.”
	Venkatraman teaches “changing a size of a micro-op cache, level 1 instruction cache or an instruction translation 11lookaside buffer cache hierarchy of the new CPU to match for a 12corresponding a micro-op cache, level 1 instruction cache or an instruction translation 13lookaside buffer cache hierarchy of the legacy CPU.” ([0003-0004 and 0011-0012]:  wherein a processor restricts the size of an instruction lookaside buffer cache hierarchy by reducing a number of levels to match a size of a legacy CPU (also see [0014-0016] for explicit teaching of ITLB and Fig. 3))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Ronen to include an instruction translation buffer cache (ITLB) which is legacy compatible as taught in Venkatraman. It would have been obvious to one of ordinary skill in the art because using a TLB can be used to reduce the time it takes to access memory locations and therefore can enable faster computing. It would have been further obvious to one of ordinary skill in the art because it would have been applying a known technique (changing a size of a cache in a 64-bit processor to match a size of a cache used for 32-bit processing) to a known device (processor of Ronen which executes 32-bit applications on a 64-bit processor) ready for improvement to yield predictable results (a 64-bit processor which reduces a size of a cache memory in order to process 32-bit instructions) for the benefit of decreasing latency associated with a TLB cache and improving processor performance (Venkatraman [0004 and 0012]). (MPEP 2143, Example D)
	The overall combination of Ronen and Venkatraman does not teach “changing an associativity of a cache to match an associativity for a 12corresponding a cache of the legacy CPU.”
	Klein teaches “changing an associativity of a cache to match an associativity for a 12corresponding a cache of the legacy CPU.” (Column 1, lines 53-67, Column 5, lines 59-67 and Column 6, lines 1-64: wherein an associativity of a cache memory in SRAM is changed to match an associativity of a corresponding cache of an older device (Note:  Ronen and Venkatraman teach legacy compatibility for legacy CPUs and the overall combination of references would teach the limitation above))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen Venkatraman to change as associativity of a cache memory in order to make the cache compatible with older devices as taught in Klein. It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (changing an associativity of a cache memory to be compatible with older devices) to a known device (TLB cache memory of Venkatraman which is compatible with older devices (legacy devices)) ready for improvement to yield predictable results (changing an associativity of a TLB cache memory to match the associativity of an older (legacy) device) for the benefit of including a cache memory which includes significantly higher performance by being able to be operated in a set-associative way, as well as being able to use direct mapping in a backward compatibility mode which can be used for the benefit of using a simple memory mapping technique (Klein Column 2, lines 43-56).  It would have further been obvious for the benefit of added flexibility. (MPEP 2143, Example D)

             In regards to claim 13, the overall combination of Ronen, Venkatraman, and Klein “The method of claim 1” (see rejection of claim 1 above) “wherein executing the application on the 2new CPU with selected resources of the new CPU (Venkatraman [0004, 0011-0012 and 0014-0016]:  wherein changing a size of TLB cache to match the size of a TLB cache of a legacy mode)

	In regards to claim 14, the overall combination of Ronen, Venkatraman, and Klein “The method of claim 13” (see rejection of claim 13 above) “wherein the cache is an instruction-related cache.” (Venkatraman [0004, 0011-0012 and 0014-0016]:  wherein the cache is an instruction related cache (ITLB))

	In regards to claim 15, the overall combination of Ronen, Venkatraman, and Klein “The method of claim 13” (see rejection of claim 13 above) “wherein the cache is cache is a data translation lookaside buffer (DTLB) cache hierarchy or a level 1 data cache.” (Venkatraman [0004, 0011-0012 and 0014-0016]:  wherein the cache is a data related cache (DTLB))

	In regards to claim 16, Ronen teaches “A system, comprising: 2 a new central processing unit (CPU) configured to execute instructions of an application, the new CPU having logic units configured to determine whether the application is for a legacy device having a legacy CPU” (Column 5, lines 1-67 to Column 6, lines 1-6 and Column 2, lines 1-19:  wherein a system including a 64-bit operating system includes a 64-bit processor which can execute instructions of a 32-bit application.  Wherein the processor can determine if the application is a 32-bit application for a 32-bit processor on a 32-bit operating system device (See Figs. 1-2 disclosure for logic units determining the size is a 32-bit application)) “and execute the application with selected available resources of 5the new CPU restricted to match a processing behavior of the legacy CPU when the 6application is for the legacy device”  (Column 2, lines 8-25 and Column 5, lines 13-42:  wherein when it is determined the application is for a 32-bit processor, the a 32-bit application is executed on a 64-bit processor by confining the address space to a 32-bit address space (See Fig. 2 disclosure for determining the size is a 32-bit application)) “wherein hardware of the new CPU is 7configured by software of the new CPU to restrict the selected available resources by 8reducing a usable portion of the selected resources” (Column 2, lines 8-25 and Column 5, lines 13-62:  wherein a 32-bit application is executed on a 64-bit processor by restricting the 64-bit address space to a 32-bit address space (See Fig. 1). Wherein software can be used to configure the hardware of the processor to perform the restriction) “wherein executing the application on 9the new CPU with selected resources of the new CPU restricted includes changing a size of the new CPU to match the legacy CPU.” (Column 2, lines 8-25 and Column 5, lines 13-62:  wherein a 32-bit application is executed on a 64-bit processor by changing the size of the 64-bit address space to a 32-bit address space (See Figs. 1-2))
	Ronen thus far does not explicitly teach “wherein hardware of the new device is configured by firmware of the new CPU to restrict resources”.  However, Ronen teaches configuring the hardware using software such as a thunk layer or complier software to restrict resources (Column 5, lines 13-59) and firmware is a specific type of software.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the software of Ronen, which configures the hardware of the processor to restrict resources, to be firmware.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (firmware, which is a specific type of software) for another (generic software) which can be used to provide a standardized operating environment, in order to allow more hardware independence in a system; or alternatively be used to act as a processor’s complete operating system. (MPEP 2143, Example B)
	Ronen does not teach “changing a size and 10an associativity of a micro-op cache, level 1 instruction cache or an instruction translation 11lookaside buffer cache hierarchy of the new CPU to match an associativity for a 12corresponding a micro-op cache, level 1 instruction cache or an instruction translation 13lookaside buffer cache hierarchy of the legacy CPU.”
	Venkatraman teaches “changing a size of a micro-op cache, level 1 instruction cache or an instruction translation 11lookaside buffer cache hierarchy of the new CPU to match for a 12corresponding a micro-op cache, level 1 instruction cache or an instruction translation 13lookaside buffer cache hierarchy of the legacy CPU.” ([0003-0004 and 0011-0012]:  wherein a processor restricts the size of an instruction lookaside buffer cache hierarchy by reducing a number of levels to match a size of a legacy CPU (also see [0014-0016] for explicit teaching of ITLB and Fig. 3))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Ronen to include an instruction translation buffer cache (ITLB) which is legacy compatible as taught in Venkatraman. It would have been obvious to one of ordinary skill in the art because using a TLB can be used to reduce the time it takes to access memory locations and therefore can enable faster computing. It would have been further obvious to one of ordinary skill in the art because it would have been applying a known technique (changing a size of a cache in a 64-bit processor to match a size of a cache used for 32-bit processing) to a known device (processor of Ronen which executes 32-bit applications on a 64-bit processor) ready for improvement to yield predictable results (a 64-bit processor which reduces a size of a cache memory in order to process 32-bit instructions) for the benefit of decreasing latency associated with a TLB cache and improving processor performance (Venkatraman [0004 and 0012]). (MPEP 2143, Example D)
	The overall combination of Ronen and Venkatraman does not teach “changing an associativity of a cache to match an associativity for a 12corresponding a cache of the legacy CPU.”
	Klein teaches “changing an associativity of a cache to match an associativity for a 12corresponding a cache of the legacy CPU.” (Column 1, lines 53-67, Column 5, lines 59-67 and Column 6, lines 1-64: wherein an associativity of a cache memory in SRAM is changed to match an associativity of a corresponding cache of an older device (Note:  Ronen and Venkatraman teach legacy compatibility for legacy CPUs and the overall combination of references would teach the limitation above))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen Venkatraman to change an associativity of a cache memory in order to make the cache compatible with older devices as taught in Klein. It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (changing an associativity of a cache memory to be compatible with older devices) to a known device (TLB cache memory of Venkatraman which is compatible with older devices (legacy devices)) ready for improvement to yield predictable results (changing an associativity of a TLB cache memory to match the associativity of an older (legacy) device) for the benefit of including a cache memory which includes significantly higher performance by being able to be operated in a set-associative way, as well as being able to use  direct mapping in a backward compatibility mode which can be used for the benefit of using a simple memory mapping technique (Klein Column 2, lines 43-56).  It would have further been obvious for the benefit of added flexibility. (MPEP 2143, Example D)

             In regards to claim 28, the overall combination of Ronen, Venkatraman, and Klein “The system of claim 16” (see rejection of claim 16 above) “wherein the 2 selected available resources of the new CPU restricted are restricted by changing an 3associativity of a cache of the new CPU to match a corresponding size or associativity of a 4corresponding cache of the legacy CPU.” (Klein:  Column 1, lines 53-67, Column 5, lines 59-67 and Column 6, lines 1-64: wherein an associativity of a cache memory in SRAM is changed to match an associativity of a corresponding cache of an older device (Note:  the overall combination teaches the modification of Klein applied to the TLB of Venkatraman and therefore the overall combination of references teaches the limitation above))

	In regards to claim 29, the overall combination of Ronen, Venkatraman, and Klein “The system of claim 16” (see rejection of claim 16 above) “wherein the cache is an instruction-related cache.” (Venkatraman [0004, 0011-0012 and 0014-0016]:  wherein the cache is an instruction related cache (ITLB))

	In regards to claim 30, the overall combination of Ronen, Venkatraman, and Klein “The system of claim 16” (see rejection of claim 16 above) “wherein the cache is cache is a data translation lookaside buffer (DTLB) cache hierarchy or a level 1 data cache.” (Venkatraman [0004, 0011-0012 and 0014-0016]:  wherein the cache is a data related cache (DTLB))

	In regards to claim 32, the overall combination of Ronen, Venkatraman, and Klein “The method of claim 1” (see rejection of claim 1 above) “wherein associativity of the instruction translation lookaside buffer cache hierarchy of the new CPU is changed to match the associativity of the corresponding instruction translation lookaside buffer cache hierarchy of the legacy CPU. (Klein:  Column 1, lines 53-67, Column 5, lines 59-67 and Column 6, lines 1-64: wherein an associativity of a cache memory in SRAM is changed to match an associativity of a corresponding cache of an older device (Note:  the overall combination of claim 1 teaches the modification of Klein applied to the ITLB of Venkatraman (see [0012-016]) and therefore the overall combination of references teaches the limitation above))

	In regards to claim 33, the overall combination of Ronen, Venkatraman, and Klein “The method of claim 1” (see rejection of claim 1 above) “wherein the new device is a variant or a more advanced version of the legacy device.” (Ronen:  Column 2, lines 1-19 and Column 5, lines 13-39:  wherein the 64-bit operating system device is a more advanced version of a 32-bit operating system device| Venkatraman [0004 and 0011-0012]:  wherein a new device operates a 64-bit instruction set which is a more advanced version of a device that operates a legacy 32-bit instruction set)

	In regards to claim 34, the overall combination of Ronen, Venkatraman, and Klein “The system of claim 16” (see rejection of claim 16 above) “wherein the new device is a variant or a more advanced version of the legacy device.” (Ronen:  Column 2, lines 1-19 and Column 5, lines 13-39:  wherein the 64-bit operating system device is a more advanced version of a 32-bit operating system device| Venkatraman [0004 and 0011-0012]:  wherein a new device operates a 64-bit instruction set which is a more advanced version of a device which operates a legacy 32-bit instruction set)

s 2, 4, 7-8, 17, 19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronen, Venkatraman, Klein and further in view of Dundas, PGPUB No.:  2012/0124347.

In regards to claim 2, the overall combination of Ronen, Venkatraman and Klein teaches “The method of claim 1” (see rejection of claim 1 above) “wherein executing the application on the 2new CPU with selected available resources of the new CPU restricted includes:  3reducing a size of an address register of the new CPU to match a size of a 4corresponding address register of the legacy CPU.” (Ronen:  Column 2, lines 8-25 and Column 5, lines 13-62:  wherein a 32-bit application is executed on a 64-bit processor by restricting the 64-bit address space to a 32-bit address space (See Fig. 1). Wherein software can be used to configure the hardware of the processor to perform the restriction)
The overall combination of Ronen, Venkatraman and Klein does not teach, “reducing a size of an indirect target array”.
Dundas teaches, “reducing a size of an indirect target array”. ([0041-0044]:  wherein a size an indirect target array is reduced by storing a portion of an address)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to include a reduced sized indirect target array as in Dundas.  It would have been obvious to one of ordinary skill in the art because it would have been beneficial to include an indirect target array in a system in order to efficiently predict targets of indirect branch instructions.  It would have been further obvious to use a reduced sized indirect target array in order to improve power and area consumption in a processor (See Dundas [0043]).

In regards to claim 4, the overall combination of Ronen, Venkatraman and Klein teaches “The method of claim 1” (see rejection of claim 1 above) “wherein executing the application on the 2new CPU with selected available resources of the new CPU restricted includes:  3reducing a size of an address register of the new CPU to match a size of a 4corresponding address register of the legacy CPU.” (Ronen:  Column 2, lines 8-25 and Column 5, lines 13-62:  wherein a 32-bit application is executed on a 64-bit processor by restricting the 64-bit address space to a 32-bit address space (See Fig. 1). Wherein software can be used to configure the hardware of the processor to perform the restriction)
The overall combination of Ronen, Venkatraman and Klein does not teach, “reducing a size of a branch target buffer”.
Dundas teaches, “reducing a size of a branch target buffer”. ([0041-0044]:  wherein a size an indirect target buffer is reduced by storing a portion of an address.  Wherein an indirect target buffer is a type of branch target buffer because it stores branch targets)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to include a reduced sized indirect target array as in Dundas.  It would have been obvious to one of ordinary skill in the art because it would have been beneficial to include an indirect target array in a system in order to efficiently predict targets of indirect branch instructions.  It would have been further obvious to use a reduced sized indirect target array in order to improve power and area consumption in a processor (See Dundas [0043]).

In regards to claim 7, the overall combination of Ronen, Venkatraman and Klein teaches “The method of claim 1” (see rejection of claim 1 above) “wherein executing the application on the 2new CPU with selected available resources of the new CPU restricted includes:  3reducing a size of an address register of the new CPU to match a size of a 4corresponding address register of the legacy CPU.” (Ronen:  Column 2, lines 8-25 and Column 5, lines 13-62:  wherein a 32-bit application is executed on a 64-bit processor by restricting the 64-bit address space to a 32-bit address space (See Fig. 1). Wherein software can be used to configure the hardware of the processor to perform the restriction)
The overall combination of Ronen, Venkatraman and Klein does not teach “reducing a size of a queue”.
Dundas teaches “a queue”. ([0030]:  wherein a FIFO queue is disclosed)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein, which reduces a register size, to reduce the size of a queue as in Dundas.  It would have first been obvious to one of ordinary skill in the art because including a queue can be used to efficiently track program order of instructions.  It would have then been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (reducing memory size of a queue) for another (reducing size of a register) for the benefit of added flexibility in a system by allowing backward compatibility with various hardware elements. (MPEP 2143, Example B)

In regards to claim 8, the overall combination of Ronen, Venkatraman, Klein and Dundas teaches “The method of claim 7” (see claim 7 above) “wherein the queue of the new CPU is a retirement queue 2or a scheduling queue.” (Dundas [0030]: wherein the queue is a retirement queue)

In regards to claim 17, the overall combination of Ronen, Venkatraman and Klein teaches “The system of claim 16” (see rejection of claim 16 above) “wherein the selected available resources of the new CPU restricted includes:  3reducing a size of an address register of the new CPU to match a size of a 4corresponding address register of the legacy CPU.” (Ronen:  Column 2, lines 8-25 and Column 5, lines 13-62:  wherein a 32-bit application is executed on a 64-bit processor by restricting the 64-bit address space to a 32-bit address space (See Fig. 1). Wherein software can be used to configure the hardware of the processor to perform the restriction)
The overall combination of Ronen, Venkatraman and Klein does not teach, “reducing a size of an indirect target array”.
Dundas teaches, “reducing a size of an indirect target array”. ([0041-0044]:  wherein a size an indirect target array is reduced by storing a portion of an address)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to include a reduced sized indirect target array as in Dundas.  It would have been obvious to one of ordinary skill in the art because it would have been beneficial to include an indirect target array in a system in order to efficiently predict targets of indirect branch instructions.  It would have been further obvious to use a reduced sized indirect target array in order to improve power and area consumption in a processor (See Dundas [0043]).

In regards to claim 19, the overall combination of Ronen, Venkatraman and Klein teaches “The system of claim 16” (see rejection of claim 16 above) “the selected available resources of the new CPU restricted includes:  3reducing a size of an address register of the new CPU to match a size of a 4corresponding address register of the legacy CPU.” (Ronen:  Column 2, lines 8-25 and Column 5, lines 13-62:  wherein a 32-bit application is executed on a 64-bit processor by restricting the 64-bit address space to a 32-bit address space (See Fig. 1). Wherein software can be used to configure the hardware of the processor to perform the restriction)
The overall combination of Ronen, Venkatraman and Klein does not teach, “reducing a size of a branch target buffer”.
Dundas teaches, “reducing a size of a branch target buffer”. ([0041-0044]:  wherein a size an indirect target buffer is reduced by storing a portion of an address.  Wherein an indirect target buffer is a type of branch target buffer because it stores branch targets)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to include a reduced sized indirect target array as in Dundas.  It would have been obvious to one of ordinary skill in the art because it would have been beneficial to include an indirect target array in a system in order to efficiently predict targets of indirect branch instructions.  It would have been further obvious to use a reduced sized indirect target array in order to improve power and area consumption in a processor (See Dundas [0043]).

In regards to claim 22, the overall combination of Ronen, Venkatraman and Klein teaches “The system of claim 16” (see rejection of claim 16 above) “wherein the selected available resources of the new CPU restricted includes:  3reducing a size of an address register of the new CPU to match a size of a 4corresponding address register of the legacy CPU.” (Ronen:  Column 2, lines 8-25 and Column 5, lines 13-62:  wherein a 32-bit application is executed on a 64-bit processor by restricting the 64-bit address space to a 32-bit address space (See Fig. 1). Wherein software can be used to configure the hardware of the processor to perform the restriction)
The overall combination of Ronen, Venkatraman and Klein does not teach “reducing a size of a queue”.
Dundas teaches “a queue”. ([0030]:  wherein a FIFO queue is disclosed)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein, which reduces a register size, to reduce the size of a queue as in Dundas.  It would have first been obvious to one of ordinary skill in the art because including a queue can be used to efficiently track program order of instructions.  It would have then been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (reducing memory size of a queue) for another (reducing size of a register) for the benefit of added flexibility in a system by allowing backward compatibility with various hardware elements. (MPEP 2143, Example B)

In regards to claim 23, the overall combination of Ronen, Venkatraman, Klein and Dundas teaches “The system of claim 22” (see claim 22 above) “wherein the queue of the new CPU is a retirement queue 2or a scheduling queue.” (Dundas [0030]: wherein the queue is a retirement queue)

5.	Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronen, Venkatraman, Klein and further in view of Ding, USPAT No.: 6,526,463.

In regards to claim 3, the overall combination of Ronen, Venkatraman and Klein teaches “The method of claim 1” (see rejection of claim 1).
The overall combination of Ronen, Venkatraman and Klein does not teach “wherein executing the application on the new CPU with selected resources of the new CPU restricted includes reducing a size of a return address stack of the new CPU to match a size of a corresponding return address stack of the legacy CPU.”  Ronen does generally teach reducing the size of a register address space but does not teach reducing the size of a return address stack.  Therefore, another reference is brought in for that teaching.
Ding teaches, “wherein executing the application on the new CPU with selected resources of the new CPU restricted includes reducing a size of a return address stack of the new CPU to match a size of a corresponding return address stack of the legacy CPU.” (abstract, Column 2, lines 11-37, Column 4, lines 15-67 and Column 5, lines 11-12:  wherein in a non-extended address mode which is compatible to legacy devices only two byte addresses are pushed/popped from the stack.  Therefore the byte size of the entries of the stack are reduced)
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to first include a return address stack.  It would have been obvious to one of ordinary skill in the art because using a stack in a processor can be used to efficiently track addresses corresponding to various functions and/or subroutines in a processor.
It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to utilize the return address stack of Ding that is compatible with legacy devices.  It would have been obvious to one of ordinary skill in the art because using the stack of Ding can be used to optimize stack utilization in a processor (Ding: Column 2, lines 34-37).

In regards to claim 18, the overall combination of Ronen, Venkatraman and Klein teaches “The system of claim 16” (see rejection of claim 16).
The overall combination of Ronen, Venkatraman and Klein does not teach “wherein the selected available resources of the new CPU are restricted by reducing a size of a return address stack of the new CPU to match a size of a corresponding return address stack of the legacy CPU.”  Ronen does generally teach reducing the size of a register address space but does not teach reducing the size of a return address stack.  Therefore, another reference is brought in for that teaching.
Ding teaches “wherein the selected available resources of the new CPU are restricted by reducing a size of a return address stack of the new CPU to match a size of a corresponding return address stack of the legacy CPU.” (abstract, Column 2, lines 11-37, Column 4, lines 15-67 and Column 5, lines 11-12:  wherein in a non-extended address mode which is compatible to legacy devices only two byte addresses are pushed/popped from the stack.  Therefore the byte size of the entries of the stack are reduced)
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to first include a return address stack.  It would have been obvious to one of ordinary skill in the art because using a stack in a processor can be used to efficiently track addresses corresponding to various functions and/or subroutines in a processor.
It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to utilize the return address stack of Ding which is compatible with legacy devices.  It would have been obvious to one of ordinary skill in the art because using the stack of Ding can be used to optimize stack utilization in a processor (Ding: Column 2, lines 34-37).

6.	Claims 9-10 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronen, Venkatraman, Klein and further in view of Damron, PGPUB No.: 2004/0003211.

In regards to claim 9, the overall combination of Ronen, Venkatraman and Klein teaches “The method of claim 1” (see rejection of claim 1 above).
The overall combination of Ronen, Venkatraman and Klein does not teach “wherein executing the application on the 2new CPU with selected resources of the new CPU restricted includes reducing a size a 3register bank of the new CPU to match a corresponding size of a register bank of the 4legacy CPU.  Ronen does generally teach reducing the size of a single register address space but does not teach reducing the size of a register bank.  Therefore another reference is brought in for that teaching.
	Damron teaches “wherein executing the application on the 2new CPU with selected resources of the new CPU restricted includes reducing a size of a 3register bank of the new CPU to match a corresponding size of a register bank of the 4legacy CPU.” ([0044 and 0052-0055]:  wherein a new CPU restricts a size of a register bank for older instruction sets by preventing the older instructions from accessing multiple storage locations of a register bank) 
It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to utilize the reduced register bank of Damron which is compatible with older instruction sets.  It would have been obvious to one of ordinary skill in the art because using the reduce register bank avoids processor errors and does not break backward compatibility (Damron [0010 and 0055]).

In regards to claim 10, the overall combination of Ronen, Venkatraman, Klein and Damron teaches “The method of claim 9” (see rejection of claim 9 above) “wherein the register bank is a SIMD physical register 2bank or a GP physical register bank.” (Damron [0043-0044]:  wherein an integer register bank (GP register bank) is disclosed)
In regards to claim 24, the overall combination of Ronen, Venkatraman and Klein teach “The system of claim 16” (see rejection of claim 16 above).
The overall combination of Ronen, Venkatraman and Klein does not teach “wherein the 2 selected resources of the new CPU are restricted by reducing a size a 3register bank of the new CPU to match a corresponding size of a register bank of the 4legacy CPU.” Ronen does generally teach reducing the size of a single register address space but does not teach reducing the size of a register bank.  Therefore another reference is brought in for that teaching.
	Damron teaches “wherein the 2 selected resources of the new CPU are restricted by reducing a size a 3register bank of the new CPU to match a corresponding size of a register bank of the 4legacy CPU.” ([0044 and 0052-0055]:  wherein a new CPU restricts a size of a register bank for older instruction sets by preventing the older instructions from accessing multiple storage locations of a register bank) 
It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to utilize the reduced register bank of Damron which is compatible with older instruction sets.  It would have been obvious to one of ordinary skill in the art because using the reduce register bank avoids processor errors and does not break backward compatibility (Damron [0010 and 0055]).

In regards to claim 25, the overall combination of Ronen, Venkatraman, Klein and Damron teaches “The system of claim 24” (see rejection of claim 24 above) “wherein the register bank is a Single instruction Multiple Data (SIMD) physical register 2bank or a General Purpose (GP) physical register bank.” (Damron [0043-0044]:  wherein an integer register bank (GP register bank) is disclosed)

7.	Claims 11-12, 26-27, 31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronen, Venkatraman, Klein and further in view of Zhao, PGPUB No.:  2014/0282425.
	
In regards to claim 11, the overall combination of Ronen, Venkatraman, Klein teaches “The method of claim 1” (see rejection of claim 1 above).
	The overall combination of Ronen, Venkatraman and Klein does not teach “wherein executing the application on the new CPU with selected resources of the new CPU restricted includes reducing a number of usable execution units of the new CPU to match an available number of corresponding execution units of the legacy CPU.”
	Zhao teaches “wherein executing the application on the new CPU with selected resources of the new CPU restricted includes reducing a number of usable execution units of the new CPU to match an available number of corresponding execution units of the legacy CPU.” ([0033 and 0089]:  wherein a number of usable compute units or cores can be reduced in order to simulate an older processor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to change a number of usable execution units as in Zhao.  It would have been obvious to one of ordinary skill in the art because reducing a number of usable execution units in order to simulate an older processor can be used to improve power consumption (Zhao [0003, 0013 and 0048]).

	In regards to claim 12, the overall combination of Ronen, Venkatraman, Klein and Zhao teaches “The method of claim 11” (see rejection of claim 11 above) “wherein the execution units are disclosed.” (Zhao [0033 and 0089]:  wherein generic compute units and cores are disclosed) 
The overall combination of Ronen, Venkatraman, Klein and Zhao thus far does not teach “wherein the execution units include Arithmetic Logic 2Units (ALU), Address Generation Units (AGU) or Single Instruction Multiple Data (SIMD) pipes.”  Zhao teaches generic compute units and cores, but does not explicitly disclose the specific types of compute units.
	Ronen teaches “wherein the execution units include Arithmetic Logic 2Units (ALU), Address Generation Units (AGU) or Single Instruction Multiple Data (SIMD) pipes.” (Column 3, lines 5-30:  wherein execution core is an address generation unit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman, Klein and Zhao to include the specific execution units as taught in Ronen.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (specific execution units of Ronen) for another (generic computer units) for the benefit of added flexibility. (MPEP 2143, Example B).

	In regards to claim 26, the overall combination of Ronen, Venkatraman and Klein teaches “The system of claim 16” (see rejection of claim 16 above).
	The overall combination of Ronen, Venkatraman and Klein does not teach “wherein the selected resources of the new CPU restricted by reducing a number of usable execution units of the new CPU to match an available number of corresponding execution units of the legacy CPU.”
Zhao teaches “wherein the selected resources of the new CPU restricted by reducing a number of usable execution units of the new CPU to match an available number of corresponding execution units of the legacy CPU.” ([0033 and 0089]:  wherein a number of usable compute units or cores can be reduced in order to simulate an older processor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to change a number of usable execution units as in Zhao.  It would have been obvious to one of ordinary skill in the art because reducing a number of usable execution units in order to simulate an older processor can be used to improve power consumption (Zhao [0003, 0013 and 0048]).

	In regards to claim 27, the overall combination of Ronen, Venkatraman and Klein and Zhao teaches “The system of claim 26” (see rejection of claim 26 above) “wherein the execution units are disclosed.” (Zhao [0033 and 0089]:  wherein generic compute units are disclosed) 
	The overall combination of Ronen, Venkatraman and Klein and Zhao thus far does not teach “wherein the execution units include Arithmetic Logic 2Units (ALU), Address Generation Units (AGU) or Single Instruction Multiple Data (SIMD) pipes.”  Zhao teaches generic compute units, but does not explicitly disclose the specific types of compute units.
	Ronen teaches “wherein the execution units include Arithmetic Logic 2Units (ALU), Address Generation Units (AGU) or Single Instruction Multiple Data (SIMD) pipes.” (Column 3, lines 5-30:  wherein execution core is an address generation unit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman, Klein and Zhao to include the specific execution units as taught in Ronen.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (specific execution units of Ronen) for another (generic computer units) for the benefit of added flexibility. (MPEP 2143, Example B).

	In regards to claim 31, Ronen teaches “the method comprising: 2with a new device executing an application on a new central processing unit (CPU), 3determining whether the application is for a legacy device having a legacy CPU” (Column 5, lines 1-67 to Column 6, lines 1-6 and Column 2, lines 1-19:  wherein a device including a 64-bit operating system includes a 64-bit processor which can execute a 32-bit application.  Wherein the processor can determine if the application is a 32-bit application for a 32-bit processor on a 32-bit operating system device (See Fig. 2 disclosure for determining the size is a 32-bit application)) “and 4when the new device determines that the application is for the legacy device, executing the 5application on the new CPU with selected available resources of the new device restricted to 6match a processing behavior of the legacy CPU”  (Column 2, lines 8-25 and Column 5, lines 13-42:  wherein when it is determined the application is for a 32-bit processor, the a 32-bit application is executed on a 64-bit processor by confining the address space to a 32-bit address space (See Fig. 2 disclosure for determining the size is a 32-bit application)) “wherein hardware of the new device is 7configured by software of the new CPU to restrict the selected available resources by 8reducing a usable portion of the selected resources” (Column 2, lines 8-25 and Column 5, lines 13-62:  wherein a 32-bit application is executed on a 64-bit processor by restricting the 64-bit address space to a 32-bit address space (See Fig. 1). Wherein software can be used to configure the hardware of the processor to perform the restriction) “wherein executing the application on 9the new CPU with selected resources of the new CPU restricted includes changing a size of the new CPU to match the legacy CPU.” (Column 2, lines 8-25 and Column 5, lines 13-62:  wherein a 32-bit application is executed on a 64-bit processor by changing the size of the 64-bit address space to a 32-bit address space (See Figs. 1-2))
	Ronen thus far does not explicitly teach “wherein hardware of the new device is configured by firmware of the new CPU to restrict resources”.  However, Ronen teaches configuring the hardware using software such as a thunk layer or complier software to restrict resources (Column 5, lines 13-59) and firmware is a specific type of software.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the software of Ronen, which configures the hardware of the processor to restrict resources, to be firmware.  It would have been obvious to one of ordinary skill in the art because it would have been the simple substitution of one known element (firmware, which is a specific type of software) for another (generic software) which can be used to provide a standardized operating environment, in order to allow more hardware independence in a system; or alternatively be used to act as a processor’s complete operating system. (MPEP 2143, Example B)
	Ronen also does not teach “A non-transitory computer readable medium having executable 2instructions embodied therein, the instructions being configured to implement a method upon 3execution of the instructions”, “changing a size and 10an associativity of a micro-op cache, level 1 instruction cache or an instruction translation 11lookaside buffer cache hierarchy of the new CPU to match an associativity for a 12corresponding a micro-op cache, level 1 instruction cache or an instruction translation 13lookaside buffer cache hierarchy of the legacy CPU.”
	Venkatraman teaches “changing a size of a micro-op cache, level 1 instruction cache or an instruction translation 11lookaside buffer cache hierarchy of the new CPU to match for a 12corresponding a micro-op cache, level 1 instruction cache or an instruction translation 13lookaside buffer cache hierarchy of the legacy CPU.” ([0003-0004 and 0011-0012]:  wherein a processor restricts the size of an instruction lookaside buffer cache hierarchy by reducing a number of levels to match a size of a legacy CPU (also see [0014-0016] for explicit teaching of ITLB and Fig. 3))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processor of Ronen to include an instruction translation buffer cache (ITLB) which is legacy compatible as taught in Venkatraman. It would have been obvious to one of ordinary skill in the art because using a TLB can be used to reduce the time it takes to access memory locations and therefore can enable faster computing. It would have been further obvious to one of ordinary skill in the art because it would have been applying a known technique (changing a size of a cache in a 64-bit processor to match a size of a cache used for 32-bit processing) to a known device (processor of Ronen which executes 32-bit applications on a 64-bit processor) ready for improvement to yield predictable results (a 64-bit processor which reduces a size of a cache memory in order to process 32-bit instructions) for the benefit of decreasing latency associated with a TLB cache and improving processor performance (Venkatraman [0004 and 0012]). (MPEP 2143, Example D)
	The overall combination of Ronen and Venkatraman does not teach “A non-transitory computer readable medium having executable 2instructions embodied therein, the instructions being configured to implement a method upon 3execution of the instructions” nor “changing an associativity of a cache to match an associativity for a 12corresponding a cache of the legacy CPU.”
	Klein teaches “changing an associativity of a cache to match an associativity for a 12corresponding a cache of the legacy CPU.” (Column 1, lines 53-67, Column 5, lines 59-67 and Column 6, lines 1-64: wherein an associativity of a cache memory in SRAM is changed to match an associativity of a corresponding cache of an older device (Note:  Ronen and Venkatraman teach legacy compatibility for legacy CPUs and the overall combination of references would teach the limitation above))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen Venkatraman to change as associativity of a cache memory in order to make the cache compatible with older devices as taught in Klein. It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (changing an associativity of a cache memory to be compatible with older devices) to a known device (TLB cache memory of Venkatraman which is compatible with older devices (legacy devices)) ready for improvement to yield predictable results (changing an associativity of a TLB cache memory to match the associativity of an older (legacy) device) for the benefit of including a cache memory which includes significantly higher performance by being able to be operated in a set-associative way, as well as being able to use  direct mapping in a backward compatibility mode which can be used for the benefit of using a simple memory mapping technique (Klein Column 2, lines 43-56).  It would have further been obvious for the benefit of added flexibility. (MPEP 2143, Example D)
	The overall combination of Ronen, Venkatraman and Klein does not teach “A non-transitory computer readable medium having executable 2instructions embodied therein, the instructions being configured to implement a method upon 3execution of the instructions”.
	Zhao does teach “A computer readable medium having executable 2instructions embodied therein, the instructions being configured to implement a method upon 3execution of the instructions”. ([0094-0097]:  wherein a computer readable medium which stores executable instructions in order to implement a method upon execution of the instructions)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Ronen, Venkatraman and Klein to include a computer readable medium as taught in Zhao.  It would have first been obvious to one of ordinary skill in the art because it would have been applying a known technique (implementing a method using instructions stored on a computer readable medium) to a known device (combination of Ronen, Venkatraman and Klein) ready for improvement to yield predictable results (implementing a method using executable instructions stored on a computer readable medium) for the benefit of added flexibility. (MPEP 2143, Example D) It would have then been obvious to one of ordinary skill in the art because it would have been the simple substitution of known element (specific non-transitory medium) for another (generic medium disclosed in Zhao) for the benefit of added flexibility. (MPEP 2143, Example B)

	In regards to claim 35, the overall combination of Ronen, Venkatraman,  Klein and Zhao teaches “The non-transitory computer readable medium of claim 31” (see rejection of claim 31 above) “wherein the new device is a variant or a more advanced version of the legacy device.” (Ronen:  Column 2, lines 1-19 and Column 5, lines 13-39:  wherein the 64-bit operating system device is a more advanced version of a 32-bit operating system device| Venkatraman [0004 and 0011-0012]:  wherein a new device operates a 64-bit instruction set which is a more advanced version of a device, which operates a legacy 32-bit instruction set)
Response to Arguments
8.	Applicant’s arguments, see pages 2-4, of the remarks filed on 6/1/2021, with respect to the rejection(s) of claim(s) 1, 16 and 31 under 35 USC 103 in view of Ronen, 
	Further, the dependent claims 2-4, 7-15, 17-19, 22-30 and 32-35 remain rejected for at least being dependent upon the rejected claims 1, 16 and 31 above.

9.	Applicant argues, on pages 2-3 of the remarks filed on 6/1/2021, in the substance that:  
	“The combination of references neither teaches nor suggests changing a size and an associativity of a micro-op cache, level 1 instruction cache or an instruction translation25 lookaside buffer cache hierarchy. 
Page 2 of 4 	Response Dated June 1, 2021 Reply to Office Action of March 4, 2021To support a conclusion that the claim would have been obvious requires that all the claimed elements were known in the prior art and that one skilled in the art could have combined those elements. See KSR v. Teleflex, 127 S.Ct. 1727, 1739 (2007); see also MPEP § 2143. 
	The Examiner on page 4 of the Office Action admits that Ronen does not teach changing a size 5 and associativity of a micro-op cache, level 1 instruction cache or an instruction translation lookaside buffer cache hierarchy. 
	The Examiner cites Venkatraman as teaching changing a size of the translation lookaside buffer hierarchy. A review of Venkatraman reveals that there is no teaching or suggestion of changing a size of the translation lookaside buffer hierarchy. Instead, Venkatraman paragraph [0012] 10 discloses "an integrated cache may improve TLB or processor performance, or both, by reducing the number of levels of translation while also supporting multiple modes of operation," and "a compatibility mode that supports 16 bit, 32 bit, and 64 bit instruction sets." Support for 16bit, 32bit and 64 bit instruction set does not disclose changing a size of the instruction translation 
lookaside buffer cache hierarchy. Instead, such teachings simply disclose a compatibility mode15 that supports multiple address space sizes. In Venkatraman 16bit, 32bit and 64bit refers to the size of the instruction address and not the size of the instruction translation lookaside buffer cache hierarchy itself. In Venkatraman a TAG address is used to search an intermediate address cache (PDE Cache) for instructions. (See para. 14). The PDE cache refers instruction misses to 
other instructions in ITLB or to a 4K page database containing physical address. (See paragraph20 [0017]). This architecture is not limited or changed for compatibility and exists in the normal operational state and is not disclosed as changing size during backwards compatibility modes. 
	Furthermore, the PDE cache is not defined as an ITLB in Venkatraman but is instead a supplement to the ITLB see Fig. 4 element 404. Nothing in Venkatraman describes limiting or even changing the size of the ITLB or ITLB hierarchy. Instead, the buffers in Venkatraman use a25 PDE cache for instruction lookup and compatibility with the ITLB.”

	In the above arguments, it appears the applicant is arguing that Venkatraman does not teach changing a size of the instruction translation lookaside buffer hierarchy, based on paragraph [0012] of Venkatraman.  However, the examiner respectfully disagrees because the applicant has not looked at all of the citations cited by the examiner.  In particular, paragraphs [0003-0004] of Venkatraman, which a Translation Look-aside Buffer (TLB) may facilitate the translation by storing a plurality of page tables for processing the intermediate levels of translation. The page tables are accessed in a manner commonly referred to as "page walk". …A cache designer, for example, may choose to design a cache to support different modes of operation. For example, a legacy mode for a 32-bit instruction set may utilize two levels of translation. State of the art modes, such as, a 64-bit instruction set, for example, may utilize four levels of translation.” This clearly indicates that a cache may be designed to support two modes of operations: (1) being a legacy mode (32-bit mode) that includes two levels of translation and (2) being a 64-bit mode that includes four levels of translation. Therefore, when the two modes of operation are switched the number of levels of translation for the TLB cache hierarchy would be changed.  
	The examiner notes that the use of paragraphs [0003-0004] are used to teach the changing of the size of translation lookaside buffer (i.e. changing a number of levels of the translation lookaside buffer) based on two different modes, while the other citations such as paragraphs [0011-0012 and 0014-0016] are used to further demonstrate the two different modes and an instruction translation lookaside buffer hierarchy for further clarity.
	The examiner also notes that applicants own specification page 5, lines 16-19 states “By way of example, and not by way of limitation, changing, e.g. reducing, the size of the ITLB cache hierarchy 124 could involve (1) reducing the number of
levels; or (2) changing the size of one or more levels ( e.g., cache size, block size, number of blocks in a set)”.  Therefore, based on the applicant’s own admission changing a size of an ITLB cache hierarchy involves reducing a number of levels, as taught by paragraphs [0003-0004] of Venkatraman.
	Therefore, Venkatraman does teach, “changing a size of an instruction translation lookaside buffer cache hierarchy”.
	
10.	Applicant further argues, on pages 3-4 of the remarks filed on 6/1/2021, in the substance that:  
	“The Examiner does not argue that Klein teaches or suggests changing a size of a micro-op cache, level 1 instruction cache or an instruction translation lookaside buffer cache hierarchy. Klein is directed to an SRAM device that "a mode circuit is provided that controls whether the memory device operates as a multi-way set associative memory or as a conventional direct-mapped 30 memory device." (See Klein Abstract). While Klein discloses multiple registers and operation inPage 3 of 4 Response Dated June 1, 2021 Reply to Office Action of March 4, 2021different modes, there is no disclosure in Klein that operating in a backwards compatibility mode changes the size of the cache. Thus in there is no teaching or suggest in the combination of Klein and Venkatraman of changing a size and an associativity of a micro-op cache, level 1 instruction cache or an instruction translation lookaside buffer cache hierarchy. As discussed above, 5 Venkatraman lacks disclosure of changing the size of an ITLB and the disclosure of Klein lacks such a teaching as well. The Examiner further admits that Ronen does not teach this element either. See Office Action at pages 4-5. 
Thus, when taken together none of the cited references disclose or even suggest changing a size and an associativity of a micro-op cache, level 1 
instruction cache or an instruction translation lookaside buffer cache hierarchy of the new CPU to10 match an associativity a micro-op cache, level 1 instruction cache or an instruction translation lookaside buffer cache hierarchy. 
Thus, for the foregoing reasons the Applicant respectfully requests that the Examiner withdraw the rejection to claims 1, 16 and 31 and their dependents.”

	The applicant argues in the underlined above that, Klein also does not teach changing a size of the cache.  However, the examiner has cited Klein for teaching changing an associativity of a cache to match an associativity of older device (See Klein Column 1, lines 53-67, Column 5, lines 59-67 and Column 6, lines 1-64). For, all the reasons cited above in section 9 of the office action Venkatraman does teach changing a size of an ITLB cache hierarchy.  Therefore, the combination of all of the cited references does disclose changing a size and an associativity of a micro-op cache, level 1 instruction cache or an instruction translation lookaside buffer cache hierarchy of the new CPU to10 match an associativity a micro-op cache, level 1 instruction cache or an instruction translation lookaside buffer cache hierarchy as claimed.

11.	The examiner suggest the applicant amend the claims to include details of page 5, lines 13-26, which specifically indicate how the size and associativity of the caches are changed; for example by changing the size of one or more levels (e.g. cache size, block size, number of blocks in set) can change set-associativity of the cache from fully associative to four-way associativity (or alternatively changing from 4-way associativity to 2-way associativity).  The examiner also suggest claims be further amended to include all of the cache memories listed in claim 1 as well as including another memory structure from a dependent claim (such as dependent claim 2); for example by amending the independent claims to state “changing a size and an associativity of a micro-op cache, level 1 instruction cache and an instruction translation lookaside buffer cache hierarchy of the new CPU to match an associativity for a corresponding a micro-op cache, level 1 instruction cache and an instruction translation lookaside buffer cache hierarchy of the legacy CPU; and wherein executing the application on the new CPU with selected available resources of the new CPU restricted further includes: reducing a size of an indirect target array of the new CPU to match a size of a corresponding indirect target array of the legacy CPU. ”
	The examiner suggest the above amendments because the claims thus far are only claiming changing a size and associativity of one type of cache memory, with no details of how this is done, other than saying it is done in order to match a legacy CPU of a legacy device.  The examiner notes that backward compatibility for legacy devices is a known concept and various techniques have been used to perform backward compatibility for caches by changing size and/or associativity of caches (e.g. based on the references cited throughout prosecution).  Therefore it is important that the applicant amend the claims to distinguish there invention from previous backward compatibility techniques by (1) claiming how the claimed invention accomplishes the changes in size and associativity and/or (2) claim multiple memory structures that are changed in the backward compatibility mode of the invention.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.P.C/Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183